 



 

EXHIBIT 10.1

 

[THE BANK OF GLEN BURNIE LETTERHEAD]

 

January 15, 2016

 

Mr. John Long

8510 Marblehead Road

Lutherville, MD 21093

 

Dear Mr. Long,

 

On behalf of The Bank of Glen Burnie and the Board of Directors, it is my
pleasure to offer you the position of Executive Vice President, reporting to
Michael Livingston, President/CEO starting February 8, 2016. Effective April 1,
2016 you will be elevated to the positon of President/CEO of the Bank of Glen
Burnie and Glen Burnie Bancorp reporting to the Chairman of the Board. This
position has an annual salary of $250,000.00, which will be paid to you on a
bi-weekly basis (less withheld taxes as required by law and such other amounts
as you authorize in writing to be deducted).

 

The bonus plan for 2016 and beyond, should such a plan exist, is based upon the
goals and objectives agreed to in the performance development planning process
with the Board of Directors.

 

Merit increases with The Bank of Glen Burnie are implemented on a common date in
November of each year for Senior Management. Evaluations and merit increases are
predicated upon performance during the preceding fiscal year.

 

As a full-time salaried employee, you are eligible to participate in the
following plans: Medical, Dental, Vision ,Short Term, Long Term Disability,
401(k), Group Term Life, Accidental Death and Dismemberment, Flexible Spending
Account and Annual Leave. Details of these plans will be communicated to you in
the orientation packet.

 

Your employment with The Bank of Glen Burnie is at-will and either party can
terminate the relationship at any time with or without notice. You acknowledge
that this offer letter represents the entire agreement between you and The Bank
of Glen Burnie. This offer letter does not constitute a contract of employment
for any period of time and constitutes the full commitments that have been
extended to you. Should you have any questions please contact me at
410-768-8858. The skills and knowledge you will bring with you will be a
definite asset to our organization. We look forward to having you join the Bank.

 

If you are in agreement with the above outline, kindly indicate your
understanding and acceptance of our offer by signing below and returning a copy
in the enclosed envelope within seven (7) days of receipt.

 

Sincerely,

 

/s/

John Demyan

Chairman of the Board

 

I agree to the terms of the employment above.

 

/s/   John D. Long       January 20, 2016   Date       February 8, 2016  
Employment Date  

 



   

